Citation Nr: 1437306	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  [This case is now in the jurisdiction of the Roanoke, Virginia RO.]  In January 2012, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  In April and December 2012, the Board remanded the matters for additional development.  By July 2013 letter, the Veteran was offered the opportunity for a hearing before a VLJ who would decide his appeal; he did not respond.  The case was then reassigned to the undersigned, who remanded this case for additional development in October 2013.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the Board's prior remands, the Board noted the Veteran's testimony that after service he was initially treated by VA for his feet, knees, and back in the late 1980s and early 1990s.  The RO was instructed to secure records from the McGuire VA Medical Center (VAMC) in Richmond, Virginia prior to 1997.  A review of the record reflects that records prior to 1997 have been obtained; however, the earliest record is dated in November 1993 and notes active problems regarding the back, knees, and feet.  This suggests that there are records prior to 1993 (as the Veteran alleges) that have not yet been associated with the record.  

The Board then contacted Richmond VAMC directly to determine if there were, in fact, records prior to 1993.  The Chief of the Health Information Management Service (HIMS) for Richmond VAMC responded that such records were not at the Richmond VAMC, but that they may have been transferred to another facility/facilities.  As any such records are constructively of record and may contain pertinent information, they must be secured.  Furthermore, based on the information now in the record, the treatment may have been provided at a facility other than the Richmond VAMC.  Clarification from the Veteran is necessary.

The Veteran should be contacted and asked to identify any (and all) facilities where he sought treatment prior to 1993 for his back, knees, and feet.  

Regarding the Veteran's bilateral foot claim, on May 2012 VA flatfoot examination, the examiner found no current evidence of flat foot and noted that the Veteran's feet were normal on separation from service and that he reported only having foot trouble in basic training.  The examiner noted that the Veteran does have multiple foot conditions and is treated for these at a VA hospital, but none of these had their origin during service and that they are unrelated to service.  In April 2013, the Veteran was afforded another VA examination of the feet.  This examiner noted that the Veteran has a current disorder of the feet (however, he does not specifically identify such disorder(s)), and opined that it is less likely as not that a foot disorder was diagnosed in service (while pronation was noted in service, no diagnosis was evident).  The examiner did acknowledge the Veteran's complaints of continuity of symptoms since service, but noted that there was no medical documentation of a foot disorder for over 30 years.  These opinions do not clearly account for all current foot disorders, to include degenerative/traumatic arthritis of both feet, and do not adequately explain the likely etiology of each.  They do not adequately discuss the significance of the Veteran's complaints in service (of flat feet with referral to the podiatry clinic for arch supports).  They provide inadequate discussion of the flat foot pathology to allow for informed adjudication of the claims.  For example, they do not indicate whether pes planus is a chronic disability or one that can be acute and resolve with no residuals (and then reacquired).  A remand to secure further medical guidance is necessary.

The case is REMANDED for the following:

1.  Contact the Veteran and ask him to identify any and all providers of treatment he received for his back, knees, and feet, prior to November 1993, and to provide releases for VA to secure records of any private providers.  All VA facilities where treatment was received must be specifically identified.  Secure for the record complete copies of all records from the providers identified.  The search for VA records must encompass any facility where pre 1993 records from the Richmond VAMC may have been retired. 

2.  Then arrange for an examination of the Veteran by a podiatrist or orthopedist to determine the nature and likely etiology of any (and all) foot disabilities found.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests/and or studies (e.g., X-rays) indicated must be completed.  Based on review of the record and examination of the Veteran, the examiner should offer opinions that respond to the following:

(a)  Please identify, by medical diagnosis, each foot disability found.  Specifically does the Veteran have pes planus and/or arthritis of the feet?  

[The rationale for this opinion should include some discussion of the physiology of pes planus.  Specifically, is it a chronic disability or one that can resolve with time?  If pes planus can be an acute disability that resolved completely, please identify supporting medical literature.  If pes planus is inherently chronic in nature, was the diagnosis of pes planus in service clearly erroneous?]
(b)  Identify the likely etiology of each foot disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, to include the foot complaints/treatment noted therein?

The examiner must explain the rationale for all opinions, with citation to supporting factual data in the record.

3.  Then review the record, arrange for any further development indicated (such as nexus examinations for the knees and back if records received alter the factual premise for prior opinions) and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

